UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1950


DONNA SABOL,

                Plaintiff - Appellant,

          v.

HEALTHEXTRAS, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cv-00198-F)


Submitted:   September 9, 2010              Decided:   October 1, 2010


Before KING, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron C. Hemmings, HEMMINGS & STEVENS, PLLC, Raleigh, North
Carolina, for Appellant.    Christopher J. Blake, Leslie Lane
Mize, NELSON, MULLINS, RILEY & SCARBOROUGH, LLP, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donna Sabol appeals the district court’s order in her

civil    action    granting      HealthExtras,      Incorporation’s          motion   to

dismiss under Fed. R. Civ. P. 12(b)(6).                       We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the     reasons     stated       by   the       district      court.         Sabol     v.

HealthExtras,       Inc.,       No.   5:08-cv-00198-E         (E.D.N.C.      July     17,

2009).     We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented      in    the    materials

before    the     court   and    argument       would   not    aid    the    decisional

process.



                                                                               AFFIRMED




                                            2